Per Curiam.
This is an employee’s appeal from a final decree of the Workmen’s Compensation Commission affirming a decree of the trial commissioner which denied and dismissed the employee’s petition which sought specific compensation benefits for a “Bilateral loss of hearing.”
Felix A. Appolonia, for petitioner.
Keenan, Rice, Dolan & Reardon, H. Eliot Rice, for respondent.
The sole issue presented herein is whether our Workmen’s Compensation Act awards specific compensation for a partial loss of hearing when the loss is caused by trauma. The answer to this question is found in Lamont v. Aetna Bridge Co., 107 R. I. 686, 270 A.2d 515, where we held that under our law specific compensation benefits are awarded only for a complete loss of hearing. A partial hearing loss, we ruled, is not compensable.
The petitioner’s appeal is denied and dismissed. The decree appealed from is affirmed and the cause is remanded to the Workmen’s Compensation Commission.